Citation Nr: 0930788	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-20 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses for emergency room treatment at Vacavalley 
Hospital incurred on July 5, 2003.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Martinez, 
California.


FINDING OF FACT

On February 29, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran, that a withdrawal of this appeal for entitlement to 
payment or reimbursement for unauthorized medical expenses 
for emergency room treatment at Vacavalley Hospital incurred 
on July 5, 2003, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met with respect to the issue of 
entitlement to payment or reimbursement for unauthorized 
medical expenses for emergency room treatment at Vacavalley 
Hospital incurred on July 5, 2003, is met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008). Withdrawal may be made 
by the Veteran or by his or her authorized representative. 38 
C.F.R. § 20.204 (2008).

In this case, the Veteran submitted a VA Form 21-4238 dated 
February 29, 2008, and indicated that he wished to withdraw 
his appeal.  

The Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of 
entitlement to payment or reimbursement for unauthorized 
medical expenses for emergency room treatment at Vacavalley 
Hospital incurred on July 5, 2003.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


